Case 2:20-cr-20545-VAR-EAS ECF No. 44, PageID.192 Filed 06/09/21 Page 1 of 9




                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION

UNITED STATES OF AMERICA,

      Plaintiff,
v.                                             Case No. 20-20545
                                          Honorable Victoria A. Roberts
MARQUEZ GOINS,

     Defendant.
______________________________/

                   ORDER DENYING DEFENDANT’S MOTION
                    TO SUPPRESS EVIDENCE [ECF No. 22]

I.    INTRODUCTION

      At 3:30 a.m. on July 19, 2020, Florence Osborne (“Osborne”) called

911 and said, “[h]ello, 8XX Calumet Street – my daughter [sic] boyfriend

fightin’ her and he got a gun.” Twenty minutes later, four police officers

arrived at 8XX Calumet Street (“the apartment”) where Osborne reiterated

her concerns and presented police with a key. Without a warrant, all four

entered the home and found Marquez Goins (“Goins”) seated next to

Osborn’s daughter – Erica Arnold – with his right hand hidden behind

Arnold’s back. They repeatedly ordered Goins to stand up. Instead, Goins

grabbed Arnold’s waist and clung to her. Officers separated Goins,

detained him, and seized a .40 caliber Smith & Wesson handgun from his

pants pocket.
Case 2:20-cr-20545-VAR-EAS ECF No. 44, PageID.193 Filed 06/09/21 Page 2 of 9




      The government charges Goins with one count of felon in possession

of a firearm, in violation of 18 U.S.C. § 922(g)(1).

      Goins argues in his motion that the officers’ warrantless entry violated

the 4th Amendment. He seeks to suppress the gun and any statements he

made to police regarding the weapon.

      The government says exigent circumstances justified the officers’

entry. It also says their entry into the apartment was legal, because

Osborne had apparent authority and consented to their entry.

      However, during the motion hearing the government called only one

witness: Officer Muhamed Vilic. Vilic did not provide testimony concerning

Osborne’s apparent authority. Instead, he said he received actual authority

from a female inside the apartment. Upon the conclusion of Vilic’s

testimony, the government offered to withdraw its consent argument. Now,

it relies solely upon exigent circumstances to justify police entry into the

apartment. Accordingly, the Court need not address the issue of actual or

apparent authority.

      “When faced with a motion to suppress based on the Fourth

Amendment, the government must establish by a preponderance of the

evidence that the police conduct did not amount to an unreasonable search

and seizure.” See United States v. Matlock, 415 U.S. 164, 177 n.14 (1974).


                                       2
Case 2:20-cr-20545-VAR-EAS ECF No. 44, PageID.194 Filed 06/09/21 Page 3 of 9




      Based upon the testimony and evidence presented at the evidentiary

hearing, the Court finds that the government met its burden. The

warrantless entry into the apartment was permissible due to the “exigent

circumstances” exception to the Fourth Amendment.

      The Court DENIES Goins’ motion.

II.   BACKGROUND

      On July 19, 2020 at approximately 3:30 a.m., Osborne called 911

and, after providing the address of the apartment, explained “[m]y daughter

[sic] boyfriend fightin’ her and he got a gun.” [Ex. 1, 911 Call]. The operator

asked Osborne what the boyfriend was doing with the weapon and

Osborne responded, “I don’t know what he’s doing with it. I just got a call

he [sic] fightin’ her and he [sic] got a gun.” Id.

      Four officers received the radio call and went to the scene: Muhamed

Vilic (“Vilic”), Larry Jenkins (“Jenkins”), Jarrell Evans (“Evans”), and M.

Mahgoub (collectively, “Officers”). Their incident reports vary regarding

what the radio call communicated. Vilic claims that dispatch told him there

was domestic violence and assault and battery in progress, and that a male

at the apartment had a gun. [ECF No. 24-2, PageID.116]. Evans reported

that he was radioed only regarding domestic violence in progress [ECF No.

24-2, PageID.118].


                                         3
Case 2:20-cr-20545-VAR-EAS ECF No. 44, PageID.195 Filed 06/09/21 Page 4 of 9




      As Jenkins and Vilic walked towards the apartment, Osborne

approached them with keys in her hand. She informed them that she called

911, that her daughter’s boyfriend was assaulting her inside the apartment

and that he had a gun.

      The apartment had a large front picture window. Goins says he and

Arnold would have been visible to anyone looking in and that they sat

“peacefully” on a couch. Vilic testified he did see them on the couch, but

that Goins had his arm behind Arnold’s back. He also testified that he

observed an expression of fear on Arnold’s face. Vilic testified that his

training regarding the investigation of domestic violence cases in both the

military and the police force, emphasizes the importance of physically

separating the alleged victim and the perpetrator. The separation of Arnold

and Goins became his focus.

      Officers approached the door. Vilic says it was slightly ajar. He says

they announced themselves and walked inside after a female inside the

apartment gave permission to enter.

      Officers found Goins seated next to Arnold on the couch with his right

hand behind Arnold’s back. They made multiple demands for Goins to

stand. They asked him if he had a weapon. Instead of standing, Goins

wrapped his arms around Arnold’s waist as she stood up. Officers then


                                       4
Case 2:20-cr-20545-VAR-EAS ECF No. 44, PageID.196 Filed 06/09/21 Page 5 of 9




restrained Goins and searched him. The search revealed a .40 caliber

Smith & Wesson handgun in his pants pocket. Goins told Officers he had

the handgun for protection, he was a convicted felon, and the gun was not

his. [ECF No. 24-2, PageID.116]. Once outside, however, Goins shouted

“get my gun and my keys, bro.” [Vilic 1 video, at 11:10–16].

       After Officers detained Goins, they interviewed Arnold and Osborne.

Arnold explained that earlier that night Goins got into an altercation with her

brother, hit Arnold in the head and face with an open hand, and bit the side

of her head. After Officers detained Goins, they observed bruising and

minor cuts on Arnold’s lips and face.

       On January 27, 2021, Goins filed a Motion to Suppress both the

weapon and any attendant statements. The motion is fully briefed. The

Court heard oral argument on June 8, 2021.

III.   ANALYSIS

       Goins argues Officers violated his Fourth Amendment rights when

they entered the apartment because: (1) at the time of entry Officers did not

have probable cause or exigent circumstances to justify a warrantless

entry; (2) Osborne had neither actual nor apparent authority to consent to

the search of the apartment; and (3) the gun and attendant statements

should be suppressed as fruit of the poisonous tree.


                                        5
Case 2:20-cr-20545-VAR-EAS ECF No. 44, PageID.197 Filed 06/09/21 Page 6 of 9




      The abandoned authority to enter argument aside, the government

says Osborne’s 911 call, their observations at the scene before entry, and

the information Osborne reiterated to Officers amounted to exigent

circumstances. Finally, it argues even if the Officers’ warrantless entry

violated the Fourth Amendment, the gun and statements should not be

suppressed because the Officers did not act with deliberate, reckless, or

grossly negligent disregard for Fourth Amendment rights.

      A.    Exigent Circumstances Justified the Officers’ Entry

      The Fourth Amendment protects “[t]he right of the people to be

secure in their persons, houses, papers, and effects, against unreasonable

searches and seizures.” Caniglia v. Strom, No. 20-157, 2021 WL 1951784,

at *2 (U.S. May 17, 2021). The very core of this guarantee is the right of a

person to retreat into his own home and there be free from unreasonable

governmental intrusion. Id. at *2 (citing Florida v. Jardines, 569 U.S. 1, 6

(2013)). This reasonableness requirement generally requires that police

obtain a warrant based upon a judicial determination of probable cause

prior to entering a home. See Payton v. New York, 445 U.S. 573, 585-586

(1980). However, there are a few well-defined and carefully circumscribed

circumstances in which a warrant will not be required. Mincey v. Arizona,

437 U.S. 385, 390 (1978).


                                       6
Case 2:20-cr-20545-VAR-EAS ECF No. 44, PageID.198 Filed 06/09/21 Page 7 of 9




       Exigent circumstances are situations where “real immediate and

serious consequences” will “certainly occur” if the police officer postpones

action to obtain a warrant. Thacker v. City of Columbus, 328 F.3d 244, 253

(6th Cir. 2003) (internal quotations omitted). There are four situations which

commonly give rise to exigent circumstances: (1) hot pursuit of a fleeing

felon, (2) imminent destruction of evidence, (3) the need to prevent a

suspect’s escape, and (4) a risk of danger to the police or others. Id. at

253.

       The government contends that the warrantless entry into the

apartment presents the fourth situation – referred to as the “emergency aid

exception.” “[T]he Fourth Amendment does not bar police officers from

making warrantless entries and searches when they reasonably believe

that a person within is in need of immediate aid.” Mincey v. Arizona, 437

U.S. 385, 392 (1978). The need to protect life or avoid serious injury is

justification for what would be an otherwise illegal intrusion. Id.

       At the time they entered, Officers reasonably believed that the

circumstances were urgent and exigent. This encounter with Goins was

triggered by Osborne’s 911 call reporting an emergency. Osborne

communicated that at that moment a man physically abused her daughter

with a gun. Some courts have found that, under certain circumstances, a


                                        7
Case 2:20-cr-20545-VAR-EAS ECF No. 44, PageID.199 Filed 06/09/21 Page 8 of 9




911 call alone – reporting an emergency – may be enough to support a

warrantless search of a home, See, e.g., United States v. Cunningham,

133 F.3d 1070, 1072–73 (8th Cir.1998). The Sixth Circuit has stopped short

of making such a pronouncement. Thacker at 254. Regardless, a call to

emergency services is highly relevant when evaluating exigency. Smith v.

City of Wyoming, 821 F.3d 697, 712 (6th Cir. 2016).

      Once Officers arrived at the scene it is undisputed that Osborne told

them that Goins still has a gun and had hit or was hitting her daughter. The

presence of a weapon is yet another factor which supports the Officers’

conclusion that exigent circumstances existed. In United States v. Bates,

the Sixth Circuit held that “[t]he presence of a weapon creates an exigent

circumstance, provided the government is able to prove they possessed

information that the suspect was armed and likely to use a weapon or

become violent.” 84 F.3d 790, 795 (6th Cir. 1996). Upon arrival, the

Officers could see Arnold and Goins still in proximity to one another. The

911 tape, Officers’ observations, reports and testimony, demonstrate that

they were aware of the possibility that a firearm could be used to harm

Arnold or them as they investigated. The seriousness of a firearm and the

damage it can inflict is obvious.




                                      8
Case 2:20-cr-20545-VAR-EAS ECF No. 44, PageID.200 Filed 06/09/21 Page 9 of 9




      The totality of the circumstances and the uncertainty of the situation

justified entry to secure the safety of Arnold, the police and any other

occupants of the home.

      B.    Good Faith Exception to the Exclusionary Rule is Not

            Applicable

      The Court need not discuss the good faith exception to the

exclusionary rule since the Officers’ warrantless entry was legal. See

United States v. Ward, 967 F.3d 550, 554 (6th Cir. 2020) (the “good faith”

exception to the exclusionary rule is for evidence seized in “reasonable,

good-faith reliance on a search warrant that is subsequently held to be

defective.”) (emphasis included).

IV. CONCLUSION

      Officers’ search of the apartment on July 19, 2020 complied with the

strictures of the Fourth Amendment. The evidence recovered and

statements made by Goins need not be suppressed.

      The Court DENIES Goins’ Motion to Suppress [ECF No. 22].

      IT IS ORDERED.

                                          s/ Victoria A. Roberts
                                          Victoria A. Roberts
                                          United States District Judge

Dated: June 9, 2021


                                      9
